In light of the disposition in the companion appeal (84 AD2d 344), this appeal from an order of the Supreme Court, New York County (Gomez, J.), entered December 17, 1980, which denied defendant’s motion to voluntarily discontinue, without prejudice, the first and second counterclaims contained in his answer and to amend his answer to include a counterclaim for equitable distribution of property acquired during the lifetime of the marriage of the parties herein is dismissed as academic, without costs. Concur — Sandler, J. P., Sullivan, Carro, Markewich and Bloom, JJ.